UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-4764 Dreyfus Municipal Bond Opportunity Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 4/30 Date of reporting period: 7/31/11 1 FORM N-Q Item 1. Schedule of Investments. 2 STATEMENT OF INVESTMENTS Dreyfus Municipal Bond Opportunity Fund July 31, 2011 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments100.2% Rate (%) Date Amount ($) Value ($) Arizona3.8% Arizona Health Facilities Authority, Health Care Facilities Revenue (The Beatitudes Campus Project) 5.20 10/1/37 2,400,000 1,817,760 City of Phoenix, County of Maricopa and the County of Pima Industrial Development Authorities, SFMR (Collateralized: FHLMC, FNMA and GNMA) 5.80 12/1/39 1,435,000 1,440,812 Glendale Western Loop 101 Public Facilities Corporation, Third Lien Excise Tax Revenue 7.00 7/1/33 5,000,000 5,263,050 Mohave County Industrial Development Authority, Correctional Facilities Contract Revenue (Mohave Prison, LLC Expansion Project) 8.00 5/1/25 5,000,000 5,487,800 Pima County Industrial Development Authority, Education Revenue (American Charter Schools Foundation Project) 5.63 7/1/38 5,000,000 4,305,900 California15.4% Anaheim Public Financing Authority, Revenue (City of Anaheim Electric System Distribution Facilities) 5.25 10/1/34 3,185,000 3,301,730 California, Economic Recovery Bonds 5.00 7/1/20 5,000,000 5,780,450 California, GO (Insured; AMBAC) 6.00 2/1/18 2,245,000 2,740,741 California, GO (Various Purpose) 5.25 10/1/20 2,300,000 2,649,462 California, GO (Various Purpose) 5.75 4/1/31 7,725,000 8,316,580 California, GO (Various Purpose) 6.50 4/1/33 5,000,000 5,606,200 California, GO (Various Purpose) 6.00 11/1/35 3,000,000 3,252,330 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.50 10/1/38 2,955,000 3,243,408 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.50 10/1/18 45,000 a 58,606 California Pollution Control Financing Authority, PCR (San Diego Gas and Electric Company) (Insured; National Public Finance Guarantee Corp.) 5.90 6/1/14 7,710,000 8,660,720 California Statewide Communities Development Authority, Revenue (Sutter Health) 5.50 8/15/26 2,670,000 2,817,784 Chula Vista, IDR (San Diego Gas and Electric Company) 5.88 2/15/34 2,000,000 2,158,580 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 2,585,000 2,166,230 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/33 2,500,000 1,799,725 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.88 6/1/13 2,170,000 a 2,462,690 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.90 6/1/13 1,920,000 a 2,179,795 Lincoln Community Facilities District Number 2003-1, Special Tax Bonds (Lincoln Crossing Project) (Prerefunded) 6.00 9/1/13 3,145,000 a 3,547,623 Los Angeles Harbor Department, Revenue 5.25 8/1/25 5,000,000 5,506,900 Sacramento County, Airport System Senior Revenue 5.25 7/1/26 5,000,000 5,258,700 Sacramento County, Airport System Senior Revenue 5.50 7/1/29 1,500,000 1,565,205 San Bernardino Community College District, GO 6.25 8/1/33 2,000,000 2,235,680 Colorado1.0% Colorado Educational and Cultural Facilities Authority, LR (Community Colleges of Colorado System Headquarters Project) (Insured; AMBAC) 5.50 12/1/21 1,100,000 1,112,287 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 7.15 10/1/30 25,000 25,501 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 6.60 8/1/32 1,645,000 1,773,491 E-470 Public Highway Authority, Senior Revenue 5.38 9/1/26 1,000,000 950,841 University of Colorado Regents, University Enterprise Revenue 5.75 6/1/28 1,000,000 1,123,500 Connecticut.6% Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) 5.50 4/1/21 3,000,000 3,143,730 District of Columbia.5% Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/27 2,425,000 2,483,079 Florida4.9% Broward County Housing Finance Authority, MFHR (Pembroke Villas Project) (Insured; Assured Guaranty Municipal Corp.) 5.55 1/1/23 950,000 950,542 Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/20 3,000,000 3,093,870 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.50 6/1/17 2,340,000 2,574,585 Miami-Dade County, Aviation Revenue 5.00 10/1/30 2,000,000 2,012,300 Miami-Dade County, Aviation Revenue (Miami International Airport - Hub of the Americas) (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/33 1,285,000 1,221,315 Miami-Dade County, Water and Sewer System Revenue 5.00 10/1/28 2,600,000 2,757,846 Miami-Dade County Housing Finance Authority, MFMR (Country Club Villas II Project) (Insured; Assured Guaranty Municipal Corp.) 5.70 7/1/21 400,000 400,400 Orange County Housing Finance Authority, MFHR (Seminole Pointe Apartments) 5.75 12/1/23 2,580,000 2,419,343 Orlando Utilities Commission, Utility System Revenue 5.00 10/1/19 2,325,000 2,724,947 Palm Bay, Educational Facilities Revenue (Patriot Charter School Project) 7.00 7/1/36 215,000 b 64,502 Palm Bay, Utility System Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 10/1/20 1,845,000 c 1,198,623 Port of Palm Beach District, Revenue (Insured; XLCA) 0.00 9/1/23 1,000,000 c 432,250 Saint Johns County Industrial Development Authority, Revenue (Presbyterian Retirement Communities Project) 5.88 8/1/40 1,000,000 977,540 Seminole Water Control District, Improvement Bonds (Unit of Development Number 2) 6.75 8/1/22 1,470,000 1,447,627 Winter Park, Water and Sewer Revenue (Insured; AMBAC) 5.38 12/1/18 1,730,000 1,817,244 Georgia2.7% Atlanta, Airport General Revenue 5.00 1/1/27 3,000,000 3,023,430 Atlanta, Water and Wastewater Revenue 6.00 11/1/26 3,550,000 3,958,853 Atlanta, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 11/1/34 2,000,000 2,062,660 DeKalb County Hospital Authority, RAC (DeKalb Medical Center, Inc. Project) 6.00 9/1/30 4,250,000 4,309,117 Hawaii1.5% Hawaii, Airports System Revenue 5.25 7/1/26 3,575,000 3,755,359 Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawai'i Pacific Health Obligated Group) 5.63 7/1/30 3,695,000 3,654,540 Illinois7.5% Chicago, General Airport Third Lein Revenue (Chicago O'Hare International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 1/1/17 3,500,000 3,970,925 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) 5.25 12/1/25 10,000,000 10,328,000 Illinois, GO 5.00 1/1/17 2,500,000 2,774,850 Illinois, GO 5.00 1/1/22 2,500,000 2,604,525 Illinois, GO 5.00 1/1/24 2,500,000 2,542,875 Illinois Development Finance Authority, Revenue (Community Rehabilitation Providers Facilities Acquisition Program) 8.25 8/1/12 216,484 169,687 Illinois Finance Authority, Revenue (The Carle Foundation) 5.00 8/15/18 2,500,000 2,758,700 Metropolitan Pier and Exposition Authority, Dedicated State Tax Revenue (McCormick Place Expansion Project) (Insured; National Public Finance Guarantee Corp.) 5.50 6/15/23 5,000,000 5,201,950 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.50 6/1/23 1,750,000 1,818,600 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 3,975,000 4,105,817 Kansas1.6% Kansas Development Finance Authority, Revenue (Lifespace Communities, Inc.) 5.00 5/15/30 1,500,000 1,378,095 Sedgwick and Shawnee Counties, SFMR (Mortgage-Backed Securities Program) (Collateralized: FNMA and GNMA) 5.55 6/1/38 1,215,000 1,248,279 Wichita, HR (Via Christi Health System, Inc.) 6.25 11/15/19 2,000,000 2,044,860 Wichita, HR (Via Christi Health System, Inc.) 6.25 11/15/20 3,000,000 3,067,290 Kentucky3.3% Mount Sterling, LR (Kentucky League of Cities Funding Trust Program) 6.10 3/1/18 5,500,000 6,022,610 Ohio County, PCR (Big Rivers Electric Corporation Project) 6.00 7/15/31 2,500,000 2,527,700 Pendleton County, Multi-County LR (Kentucky Association of Counties Leasing Trust Program) 6.40 3/1/19 6,000,000 7,287,960 Louisiana1.1% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Westlake Chemical Corporation Projects) 6.75 11/1/32 2,000,000 2,094,000 Saint James Parish, SWDR (Freeport-McMoRan Partnership Project) 7.70 10/1/22 3,020,000 3,031,959 Maine.4% Maine Health and Higher Educational Facilities Authority, Revenue (MaineGeneral Medical Center Issue) 7.50 7/1/32 2,000,000 2,158,080 Massachusetts2.9% Massachusetts Department of Transportation, Metropolitan Highway System Senior Revenue 5.00 1/1/27 5,000,000 5,261,200 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 6.25 1/1/27 2,250,000 2,340,788 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.50 11/15/36 3,500,000 3,820,985 Massachusetts Industrial Finance Agency, Water Treatment Revenue (Massachusetts-American Hingham Project) 6.95 12/1/35 2,450,000 2,449,828 Michigan9.3% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 7.00 7/1/27 3,000,000 3,528,930 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 5.00 5/1/28 5,000,000 4,935,400 Kent Hospital Finance Authority, Revenue (Spectrum Health System) 5.50 11/15/25 2,500,000 2,697,575 Lansing Board of Water and Light, Utility System Revenue 5.50 7/1/41 2,500,000 2,654,000 Michigan Building Authority, Revenue (Facilities Program) (Insured; Assured Guaranty Municipal Corp.) 5.50 10/15/18 1,500,000 1,512,750 Michigan Building Authority, Revenue (Facilities Program) (Insured; Assured Guaranty Municipal Corp.) 5.50 10/15/19 8,500,000 8,569,105 Michigan Strategic Fund, LOR (State of Michigan Cadillac Place Office Building Project) 5.00 10/15/17 2,590,000 2,904,038 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 6,725,000 6,297,559 Pontiac Tax Increment Finance Authority, Tax Increment Revenue (Development Area Number 3) 6.25 6/1/22 610,000 397,885 Pontiac Tax Increment Finance Authority, Tax Increment Revenue (Development Area Number 3) (Prerefunded) 6.25 6/1/12 2,640,000 a 2,797,397 Romulus Economic Development Corporation, Limited Obligation EDR (Romulus HIR Limited Partnership Project) (Insured; ITT Lyndon Property Insurance Company) 7.00 11/1/15 5,000,000 6,194,350 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/18 2,500,000 2,650,500 Missouri1.7% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.38 12/1/27 2,470,000 2,488,994 Missouri Highways and Transportation Commission, Second Lien State Road Revenue 5.25 5/1/22 5,000,000 5,684,350 Missouri Housing Development Commission, SFMR (Homeownership Loan Program) (Collateralized: FNMA and GNMA) 6.30 9/1/25 45,000 45,936 Nevada1.0% Clark County, Airport System Subordinate Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/26 2,860,000 2,980,435 Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 5.00 7/1/30 2,000,000 2,025,300 New Jersey4.9% New Jersey Economic Development Authority, School Facilities Construction Revenue 5.75 9/1/23 3,250,000 3,636,490 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; AMBAC) 5.50 9/1/24 6,300,000 6,967,170 New Jersey Transportation Trust Fund Authority (Transportation System) 5.25 12/15/19 3,000,000 3,399,450 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 2,000,000 1,819,400 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.63 6/1/26 2,640,000 2,116,884 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 7.00 6/1/13 5,135,000 a 5,758,800 New Mexico1.1% Jicarilla Apache Nation, Revenue 5.50 9/1/23 5,000,000 5,209,250 New York7.5% Austin Trust (Port Authority of New York and New Jersey, Consolidated Bonds, 151st Series) 6.00 9/15/28 9,690,000 d,e 10,452,215 Long Island Power Authority, Electric System General Revenue 6.00 5/1/33 5,000,000 5,529,100 Metropolitan Transportation Authority, Transportation Revenue 5.25 11/15/28 2,500,000 2,653,650 New York City Health and Hospital Corporation, GO 5.00 2/15/18 5,265,000 5,989,622 New York State Dormitory Authority, Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/17 3,500,000 4,267,235 New York State Dormitory Authority, Revenue (Orange Regional Medical Center Obligated Group) 6.25 12/1/37 5,000,000 4,864,300 New York State Dormitory Authority, Revenue (State University Educational Facilities) 7.50 5/15/13 2,500,000 2,782,375 North Carolina2.5% North Carolina Eastern Municipal Power Agency, Power System Revenue 7.00 1/1/13 3,080,000 3,178,036 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; AMBAC) 6.00 1/1/18 7,500,000 8,882,175 Ohio2.1% Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights - Public Parking Garage Project) 7.35 12/1/31 3,000,000 3,000,150 Hamilton County, Sales Tax Refunding and Improvement Bonds (Insured; AMBAC) 0.00 12/1/25 14,865,000 c 7,033,077 Oklahoma.9% Oklahoma Municipal Power Authority, Power Supply System Revenue 6.00 1/1/38 4,000,000 4,252,200 Oregon1.1% Oregon Department of Administrative Services, Lottery Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/26 4,885,000 5,262,708 Pennsylvania2.8% Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/23 2,715,000 2,985,713 Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 6.00 9/1/36 1,150,000 993,117 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 5,000,000 5,550,250 Philadelphia School District, GO 5.25 9/1/23 4,000,000 4,274,560 South Carolina1.1% South Carolina Public Service Authority, Revenue Obligations 5.50 1/1/38 5,000,000 5,333,450 Tennessee.5% Johnson City Health and Educational Facilities Board, HR (Mountain States Health Alliance) 6.00 7/1/38 2,435,000 2,481,995 Texas7.2% Brazos River Authority, PCR (TXU Energy Company LLC Project) 5.00 3/1/41 1,500,000 400,560 Brazos River Authority, Revenue (Reliant Energy, Inc. Project) 5.38 4/1/19 3,250,000 3,252,210 Houston, Airport System Subordinate Lien Revenue 5.00 7/1/17 2,500,000 2,761,550 North Texas Tollway Authority, First Tier System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.75 1/1/40 11,850,000 12,270,083 North Texas Tollway Authority, Second Tier System Revenue 5.75 1/1/38 5,510,000 5,533,142 Southwest Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 5.25 2/1/25 6,110,000 7,292,285 Texas Turnpike Authority, Central Texas Turnpike System Revenue (Insured; AMBAC) 5.75 8/15/38 3,375,000 3,383,505 Virginia.7% Virginia Housing Development Authority, Commonwealth Mortgage Revenue 6.25 7/1/31 3,470,000 3,646,484 Washington3.2% Chelan County Public Utility District Number 1, Consolidated System Revenue 5.00 7/1/17 2,180,000 2,489,189 Washington Public Power Supply System, Revenue (Nuclear Project Number 3) (Insured; National Public Finance Guarantee Corp.) 7.13 7/1/16 10,425,000 13,191,065 Wisconsin1.3% Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 5.50 4/15/29 2,200,000 2,237,862 Wisconsin Health and Educational Facilities Authority, Revenue (Aurora Health Care, Inc.) 6.40 4/15/33 4,000,000 4,065,440 U.S. Related4.1% Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/28 1,000,000 1,070,160 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/15 5,315,000 5,813,069 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 5.50 7/1/26 3,000,000 3,114,630 Puerto Rico Public Finance Corporation, Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 8/1/26 2,500,000 3,199,350 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/39 1,500,000 1,578,810 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 5,000,000 5,239,200 Total Long-Term Municipal Investments (cost $461,903,873) Short-Term Municipal Coupon Maturity Principal Investments.9% Rate (%) Date Amount ($) Value ($) California.4% California, GO Notes (Kindergarten-University) (LOC: California State Teachers Retirement System and Citibank NA) 0.21 8/1/11 1,800,000 f 1,800,000 New York.5% New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.22 8/1/11 1,500,000 f 1,500,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.22 8/1/11 900,000 f 900,000 Total Short-Term Municipal Investments (cost $4,200,000) Total Investments (cost $466,103,873) % Liabilities, Less Cash and Receivables %) ) Net Assets % a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Non-income producingsecurity in default. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Collateral for floating rate borrowings. e Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2011, this security was valued at $10,452,215 or 2.1% of net assets. f Variable rate demand note - rate shown is the interest rate in effect at July 31, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At July 31, 2011, the aggregate cost of investment securities for income tax purposes was $466,103,873. Net unrealized appreciation on investments was $25,775,943 of which $29,121,061 related to appreciated investment securities and $3,345,118 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2011 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 491,815,314 64,502 The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Municipal Bonds ($) Balance as of 4/30/2011 - Realized gain (loss) - Change in unrealized appreciation (depreciation) - Net purchases (sales) - Transfers in and/or out of Level 3 64,500 Balance as of 7/31/2011 64,502 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 7/31/2011 - The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. 3 FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Municipal Bond Opportunity Fund By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 23, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: September 23, 2011 By: /s/ James Windels James Windels Treasurer Date: September 23, 2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) 4
